DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/02/2021 has been entered.  Claims 1-4, 6, 8-12, 14, and 16-21 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US 20140012289 A1) in view of Mozdzierz (US 20180242970 A1) in view of Friese et al. (US 20110220381 A1).
Regarding claim 21, Snow et al. discloses powered surgical stapler (100) for stapling and cutting tissue, comprising: a handle (102), comprising: a motor (164) configured to generate a rotary motion [0076]; a battery pack (156) configured to supply power to said motor; a control circuit (150/154/402) configured to control the supply of power from said battery pack to said motor ([0139,0161]), wherein said control circuit comprises a discrete conformal coating (107) which seals said control circuit from the environment, and wherein said discrete conformal coating is applied to said control circuit; a firing trigger ([0152]) movable between an 
a firing member (365) movable from an unfired position to a fired position to eject the staples (307) from the staple cartridge and cut the patient tissue during a firing stroke [0160], wherein said firing member is configured to perform said firing stroke when said firing trigger is moved from said unactuated position toward said actuated position, and wherein said firing member can only perform said firing stroke when said closure trigger is in said clamped position [0152-0160]; and an articulation joint, 
Snow et al. fails to disclose the discrete conformal coating is applied only to said control circuit.
	Mozdzierz teaches a similar surgical stapler (1, fig. 5) for stapling and cutting tissue [0050] having control circuit (126) configured to control the supply of power from a battery pack (120/124) to a motor ([0053-0054]), and teaches having a control circuit (10/20/30) comprises a discrete conformal coating which seals said control circuit from the environment, and wherein said discrete conformal coating is applied only to said control circuit (teaches coating can be applied to any portions with circuits or entire area, [0012, 0037-0043, 0050-0052, 0056, 0060].
Friese et al. teaches a power tool (10) having control circuit (17) configured to control the supply of power from a battery pack (15) to a motor ([0005]), and teaches having the control circuit (17) comprises a discrete conformal coating (25 and 32) which seals said control circuit from the environment, and wherein said discrete conformal coating is only applied to said control circuit for protection from incoming dirt ([0022-0026], figs. 1-2).
.

Claims 1-4, 6, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowaniec et al. (US 20120303002 A1) in view of Snow et al. (US 20140012289 A1) in view of Mozdzierz (US 20180242970 A1) in view of Friese et al. (US 20110220381 A1) in view of Williams et al. (US 20090248041 A1) and further in view of Whitman et al. (US 20010031975 A1).
Regarding claims 1, 3, 8-11, 16-17, and 19, Chowaniec et al. discloses a powered surgical stapler (100) for stapling and cutting tissue, comprising: a handle, comprising: a motor (200) configured to generate a rotary motion; a battery pack (300) configured to supply power to said motor; a control circuit (400) configured to control the supply of power from 
a coating (404) over said printed circuit board and said electrical components which seals said control circuit from the environment [0034-0040]; 
an elastomer diaphragm covering said switch, wherein said elastomer diaphragm is configured to seal said switch from the environment [0034-0040] wherein said switch (114) comprises a manually actuatable rocker switch (114a/114b).
a firing trigger (114) movable between an unactuated position and an actuated position; and a closure trigger (114a/b) movable between an unclamped position and a clamped position; an elongate shaft extending from said handle; an end effector extending from said elongate shaft, comprising: a first jaw (160) ; a second jaw movable (162) relative to said first jaw between an open position and a closed position to clamp patient tissue between said first jaw and said second jaw, an elongate channel configured to receive a staple cartridge, wherein the staple cartridge comprises a plurality of staples removably stored in the staple cartridge; and an anvil movable relative to said elongate channel between an open 
Chowaniec et al. discloses the control circuit is sealed but fails to explicitly disclose said firing member can only perform said firing stroke when said closure trigger is in said clamped position, the battery pack is releasably attachable, the coating is configured to survive a sterilization autoclave cycle wherein said sterilization autoclave cycle includes a temperature range of 140 degrees Celsius to 170 degrees Celsius and having a printed circuit board; electrical components mounted to said 
Snow et al. teaches having a firing member that can only perform said firing stroke when said closure trigger is in said clamped position [0152-0160], a discrete conformal coating (107), and having a releasably attachable battery pack (156, [0139,0161], figs. 1-29).
Mozdzierz teaches a similar surgical stapler (1, fig. 5) for stapling and cutting tissue [0050] having control circuit (126) configured to control the supply of power from a battery pack (120/124) to a motor ([0053-0054]), and teaches having a control circuit (10/20/30) comprises a discrete conformal coating which seals said control circuit from the environment, and wherein said discrete conformal coating is applied only to said control 
Friese et al. teaches a power tool (10) having control circuit (17) configured to control the supply of power from a battery pack (15) to a motor ([0005]), and teaches having the control circuit (17) comprises a discrete conformal coating (25 and 32) which is a coating comprises a selant flowed onto the control circuit which seals said control circuit from the environment, and wherein said discrete conformal coating is only applied to said control circuit for protection from incoming dirt ([0022-0026], figs. 1-2).
Williams et al. teaches having a coating (502) for electrical components (transducers 504, cables 302/304, lights) that is configured to survive a sterilization autoclave cycle wherein said sterilization autoclave cycle includes a temperature range of 140 degrees Celsius to 170 degrees Celsius ([0078-0082], fig. 5) and teaches having a printed circuit board (609/709/750); electrical components mounted to said printed circuit board [0094, 0107, 0114-0117].
Whitman et al. teaches a chip assembly (174) for use in a surgical stapler (10/250) an electrical harness (272) electrically connected to said electrical port [0063-0067]; and a gasket seal positioned between said 
Whitman states: "Seals may be provided in conjunction with any of the several connectors 44, 48, 52, 56, 60 to provide a fluid-tight seal between the interior of first coupling 22 and the environment”[0053]...Seals may be provided in conjunction with the connectors 66, 68, 70 to provide a fluid-tight seal between the interior of second coupling 26 and the environment” [0054].
Given the suggestion and teachings of Milliman of having a circuit providing and obtaining different data from sensors and controlling the device and teachings of Chowaniec et al. of having a circuit sealed, it would have been obvious to a person having ordinary skill in the art at the time of 
Regarding claims 2, 4, 6, 12, 14, 18, and 20, Chowaniec et al. discloses said conformal coating is configured to survive a sterilization autoclave cycle [0038], wherein said conformal coating comprises a sealant flowed onto the control circuit [0034-0040] wherein said control circuit comprises a switch [0026, 0029-0034]. Friese et al. also teaches the discrete conformal coating (25 and 32) which is a coating comprises a selant flowed onto the control circuit ([0022-0026], figs. 1-2). Snow et al. teaches having rocker switches (128/130, [0083-0155], figs. 1-7). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-12, 14, and 16-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731